Appeal by defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered April 5, 1982, convicting him of robbery in the first degree, burglary in the first degree, grand larceny in the second degree, criminal possession of stolen property in the second degree, unlawful imprisonment in the second degree (two counts), and endangering the welfare of a child, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Titone, J. P., Lazer, Mangano and Niehoff, JJ., concur.